   Case: 1:19-cv-06734 Document #: 242 Filed: 01/27/20 Page 1 of 6 PageID #:1357




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION


                                                     )
IN RE DELTA DENTAL                                   ) No. 1:19-cv-06734
ANTITRUST LITIGATION                                 )
                                                     ) Hon. Elaine E. Bucklo
_______________________________________              )



                          DEFENDANTS’ MOTION TO DISMISS
                       PLAINTIFFS’ CONSOLIDATED COMPLAINT

       Pursuant to Fed. R. Civ. P. 12(b)(6) and Paragraph 19 of the Initial Case Management Order

(Dkt. 95), Defendants respectfully move to dismiss Plaintiffs’ Consolidated Complaint (Dkt. 96) for

failure to state a claim upon which relief may be granted. As explained in detail in the accompanying

Memorandum In Support Of Defendants’ Motion To Dismiss Plaintiffs’ Consolidated Complaint

(“Memorandum”), the Consolidated Complaint fails to state a claim on the following grounds:

       1.      Plaintiffs fail to state a per se claim under Section 1 of the Sherman Act, 15 U.S.C.

§ 1. Plaintiffs allege that three different restraints are per se illegal. However, two of the three

restraints Plaintiffs identify—“revenue restrictions” and “price fixing”—are entirely conclusory and

are not supported by any well-pleaded facts. These allegations thus cannot state a claim of any sort,

much less a claim for conduct that is per se illegal. And Plaintiffs’ third alleged restriction—a

“market allocation mechanism”—is an ancillary restraint that must be evaluated under the rule of

reason as a matter of law.

       2.      Plaintiffs fail to state a rule-of-reason claim under Section 1 as well. Although dental

insurance is an example of what the Supreme Court has called a “two-sided platform” market, Ohio

v. Am. Express Co., 138 S. Ct. 2274, 2280 (2018) (“AmEx”), Plaintiffs do not allege effects on both
   Case: 1:19-cv-06734 Document #: 242 Filed: 01/27/20 Page 2 of 6 PageID #:1358




sides of the market, as the AmEx decision requires. Plaintiffs also fail to allege cognizable product or

geographic markets or market power, all of which are required to state a rule-of-reason claim.

        3.        In addition, Plaintiffs’ claims fail for the independent reason that they have not

alleged antitrust injury. Plaintiffs’ purported harm (low reimbursement rates) is not the type of injury

the antitrust laws protect. This is particularly true for a two-sided platform market, such as dental

insurance, where it is “necessary” to “[e]valuate both sides” of the platform in order to “accurately

assess competition.” AmEx, 138 S. Ct. at 2287. The Complaint focuses on only one side of the two-

sided market and fails to allege harm to competition on the platform as a whole.

        4.        Furthermore, Plaintiffs’ claims fail because the alleged “market allocation

mechanism” they identify is not the result of concerted action within the meaning of 15 U.S.C. § 1.

Defendants have always had a unified interest in the licensing and management of the “Delta

Dental” trademarks, such that decisions affecting the licensing and management of those marks do

not deprive the market of independent centers of decision-making. Absent concerted action,

Plaintiffs’ Section 1 claim must be dismissed.

        5.        Finally, Plaintiffs’ claims are barred by the McCarran-Ferguson Act, 15 U.S.C.

§ 1011 et seq., which exempts claims related to the “business of insurance” from the scope of the

antitrust laws.

        For these reasons, and as set forth more fully in Defendants’ supporting Memorandum,

Defendants respectfully request that the Court dismiss the Consolidated Complaint with prejudice.



                                                         [Signature block begins on following page]




                                                   2
   Case: 1:19-cv-06734 Document #: 242 Filed: 01/27/20 Page 3 of 6 PageID #:1359




Dated: January 27, 2020                             Respectfully submitted,

/s/ Kathy L. Osborn                                 /s/ Britt M. Miller
Kathy L. Osborn                                     Britt M. Miller
Ryan M. Hurley                                      Daniel K. Storino
Anna Marie Behrmann                                 MAYER BROWN LLP
FAEGRE BAKER DANIELS LLP                            71 South Wacker Drive
300 N. Meridian St., Suite 2500                     Chicago, IL 60606
Indianapolis, IN 46204                              (312) 782-0600
(317) 237-8261                                      bmiller@mayerbrown.com
kathy.osborn@faegrebd.com                           dstorino@mayerbrown.com
ryan.hurley@faegrebd.com
anna.behrmann@faegrebd.com                          Mark W. Ryan
                                                    MAYER BROWN LLP
Colby Anne Kingsbury                                1999 K Street NW
FAEGRE BAKER DANIELS LLP                            Washington, DC 20006
311 S. Wacker Dr., #4400                            (202) 263-3000
Chicago, IL 60606                                   mryan@mayerbrown.com
(312) 212-6573
colby.kingsbury@faegrebd.com                        Counsel for Defendants Delta Dental Plans
                                                    Association, DeltaUSA, Delta Dental of
Jeffrey S. Roberts                                  Connecticut Inc., Delta Dental Plan of
Joshua P. Mahoney                                   Idaho, Inc. d/b/a Delta Dental of Idaho,
FAEGRE BAKER DANIELS LLP                            Dental Service of Massachusetts, Inc. d/b/a
1144 15th Street, Suite 3400                        Delta Dental of Massachusetts, Delta
Denver, CO 80203                                    Dental of Missouri, Delta Dental of New
(303) 607-3500                                      Jersey, Inc., Oregon Dental Service d/b/a
jeff.roberts@faegrebd.com                           Delta Dental of Oregon, Delta Dental of
joshua.mahoney@faegrebd.com                         South Dakota, Delta Dental of Washington,
                                                    and Delta Dental Plan of Wyoming d/b/a
Counsel for Defendants Delta Plan of Arkansas,      Delta Dental of Wyoming
Inc., Delta Dental of Indiana, Inc., Delta Dental
of Kentucky, Inc., Delta Dental Plan of Michigan,
Inc., Delta Dental Plan of New Mexico, Inc.,        /s/ Howard Ullman
Delta Dental of North Carolina, Delta Dental        Stephen V. Bomse
Plan of Ohio, Inc., and Delta Dental of Tennessee   Russell P. Cohen
                                                    Howard Ullman
                                                    Nicole Gelsomini
/s/ Benjamin W. Hulse                               ORRICK HERRINGTON & SUTCLIFFE LLP
Jerry W. Blackwell                                  The Orrick Building
Benjamin W. Hulse                                   405 Howard Street
Gerardo Alcazar                                     San Francisco, CA 94105
BLACKWELL BURKE P.A.                                415-773-5700
431 South Seventh Street                            sbomse@orrick.com
Suite 2500                                          rcohen@orrick.com
Minneapolis, MN 55415                               hullman@orrick.com

                                               3
   Case: 1:19-cv-06734 Document #: 242 Filed: 01/27/20 Page 4 of 6 PageID #:1360




612-343-3200                                       Emily Luken
blackwell@blackwellburke.com                       ORRICK HERRINGTON & SUTCLIFFE LLP
bhulse@blackwellburke.com                          Columbia Center
galcazar@blackwellburke.com                        1152 15th Street, N.W.
                                                   Washington, D.C. 20005
Lori Swanson                                       202-339-8400
Mike Hatch                                         eluken@orrick.com
SWANSON HATCH, P.A.
431 South 7th Street                               Brian Joseph Murray
Suite 2545                                         Timothy D. Elliot
Minneapolis, MN 55415                              RATHJE WOODWARD LLC
612-315-3037                                       300 E. Roosevelt Road
lswanson@swansonhatch.com                          Suite 300
mhatch@swansonhatch.com                            630-668-8500
                                                   Wheaton, IL 60187
Counsel for Defendants Delta Dental of             bmurray@rathjewoodward.com
Minnesota and Delta Dental of Nebraska             telliott@rathjewoodward.com

                                                   Counsel for Defendants Delta Dental
/s/ David E. Dahlquist                             Insurance Company, Delta Dental of
David E. Dahlquist                                 California, Delta Dental of Delaware, Delta
WINSTON & STRAWN LLP                               Dental of the District of Columbia, Delta
35 W. Wacker Drive                                 Dental of New York, Delta Dental of
Chicago, IL 60601-9703                             Pennsylvania, Delta Dental of Puerto Rico,
312-558-5600                                       and Delta Dental of West Virginia
ddahlquist@winston.com

Counsel for Defendants Arizona Dental Insurance    /s/ Scott D. Stein
Service, Inc. d/b/a Delta Dental of Arizona,       Scott D. Stein
Hawaii Dental Service, Delta Dental of Iowa,       Colleen M. Kenney
Delta Dental of Kansas Inc., Maine Dental          SIDLEY AUSTIN LLP
Service Corporation d/b/a Delta Dental Plan of     One South Dearborn Street
Maine, Delta Dental Plan of New Hampshire,         Chicago, IL 60603
Inc., Delta Dental Plan of Oklahoma, Delta         (312) 853-7000
Dental of Rhode Island, and Delta Dental Plan of   sstein@sidley.com
Vermont, Inc.                                      ckenney@sidley.com

                                                   Counsel for Defendants Colorado Dental
                                                   Service, Inc. d/b/a Delta Dental of
                                                   Colorado, Delta Dental of Illinois, and
                                                   Delta Dental of Virginia




                                              4
Case: 1:19-cv-06734 Document #: 242 Filed: 01/27/20 Page 5 of 6 PageID #:1361




                                         /s/ Allison W. Reimann
                                         Allison W. Reimann
                                         GODFREY & KAHN, S.C.
                                         One East Main Street
                                         Suite 500
                                         Madison, WI 53703
                                         608-257-3911
                                         koconnor@gklaw.com
                                         areimann@gklaw.com

                                         Counsel for Defendant Delta Dental of
                                         Wisconsin, Inc.




                                     5
   Case: 1:19-cv-06734 Document #: 242 Filed: 01/27/20 Page 6 of 6 PageID #:1362




                                  CERTIFICATE OF SERVICE

        I, Britt M. Miller, an attorney, hereby certify that on January 27, 2020, I caused a true and
correct copy of the foregoing DEFENDANTS’ MOTION TO DISMISS PLAINTIFFS’
CONSOLIDATED COMPLAINT to be filed and served electronically via the Court’s CM/ECF
system. Notice of this filing will be sent by e-mail to all parties by operation of the Court’s electronic
filing system. Parties may access this filing through the court’s CM/ECF System.

                                                /s/ Britt M. Miller
                                                Britt M. Miller
                                                MAYER BROWN LLP
                                                71 South Wacker Drive
                                                Chicago, IL 60606
                                                (312) 782-0600
                                                bmiller@mayerbrown.com
